DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 recites “the a”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 9, 10, 11, and 18 recite “the piston [...] disposed closer to”. The piston is a moving part. It is unclear whether the piston is disposed closer to the part in question as claimed when the operating member is in a particular position (such as at rest, or when being pressed by a user), or whether it must remain closer throughout the operation of the device no matter whether the operating member is at rest or being fully pressed by a user or in a transition state.
Claims 8, 9, and 11 recite “whole of [X] is disposed closer to [Y] than [Z].” It is unclear whether the whole of X (e.g. cylinder bore, piston, and/or reservoir tank) being disposed closer to Y than Z requires the point of X farthest from Y to be closer to Y than the closest point of X to Z, whether the centroid of X (i.e. the geometric center) must be closer to Y than Z, or whether the smallest distance between any part of X to any part of Y must be less than the smallest distance between any part of X to the any part of Z.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 12-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237).
Re claim 1
Jordan discloses a bicycle operating device comprising:
A base member (34) including a first end to be mounted to a bicycle handlebar and a second end opposite to the first end (See annotated Fig. 2 below)

    PNG
    media_image1.png
    445
    553
    media_image1.png
    Greyscale

An operating member (36) pivotally coupled to the base member about a first pivot axis
An electrical switch (56) to be activated by an input operation from a user
A wireless communicator(54)  electrically connected to the electrical switch to wirelessly transmit a signal to an additional component in response to the input operation
A power supply (46) electrically connected to the wireless communicator to supply electrical power to the wireless communicator
Jordan does not expressly disclose the wireless communicator and the power supply being at least partially overlap with each other when viewed from a direction perpendicular to the first axis
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) teaches a rearrangement of parts is unpatentable when it would not have modified the operation of the device. Additionally, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) teaches the particular placement of a part when it does not modify the operation of the device is an obvious matter of design choice.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Jordan, as taught by the courts, to rearrange the parts such that the wireless communicator and the power supply being at least partially overlap with each other when viewed from a direction perpendicular to the first axis, as an obvious matter of design choice, since the operation of the device would not have been modified.
(In anticipation that the applicant will not agree that the operation of the device would not have been modified, the Examiner notes the following:
As to the power supply being moved, either way the power supply will be connected through wires or some electrical component. Any change in distance between the power source and what it is connected to when rearranged, if any, would be so small that the change in electrical resistance due to using slightly longer or shorter wires would be so small as to not affect the performance of the device either beneficially or detrimentally.)

Re Depedent claims 3, 5-6, and 12-16
Jordan as modified above further discloses:
A first pivot shaft pivotally coupling the operating member (36) to the base member about the first pivot axis (Fig. 2)
The operating member includes a proximal portion connected to the first pivot shaft and a distal portion opposite the proximal portion in a radial direction around the first pivot axis (Fig. 2)
An additional operating member (38) movably mounted to the base member
The additional operating member (38) is movably coupled to the operating member (The two members are movably coupled via the base member)  
The base member includes a pommel portion at the second end (Fig. 2 of Jordan, as well as Figs. 1 & 2 of secondary reference Kariyama)
The at least one of the wireless communicator (54) and the power supply (46. Figs 2, 6) is disposed at the base member (34)
At least one of the wireless communicator (54) and the power supply (46) is disposed closer to the proximal portion than to the distal portion (Figs. 2, 6)
The base member includes a mounting surface (34) at the first end, the mounting surface having a curved shape corresponding to a drop-down handlebar
The base member includes a grip portion (Fig. 2, one can grip in between the two ends) arranged between the first end and the second end  (Fig. 2)
the wireless communicator (54) is disposed at the additional operating member (38) (Figs 2, 6. It is noted that “disposed at” does not necessarily mean disposed on. The wireless communicator is close enough to the operating member that it may be considered to be disposed at the operating member even though it is not part of the operating member)
the power supply is disposed at the pommel portion (It is noted that “disposed at” does not necessarily mean disposed on or in. The power supply 46 is right by and therefore disposed at the pommel. The pommel portion is at the second end.)
the power supply is disposed at the second end (It is noted that “disposed at” does not necessarily mean disposed on or in. The power supply 46 is right by and therefore disposed at the second end. The pommel portion is at the second end.)
the power supply (46) being mounted to the second end (The power supply 46 is mounted to the base member (34) and therefore mounted to the second end of the base member either directly or indirectly)
the power supply (46) is disposed closer to the second end than the first pivot axis when viewed from a direction parallel to the first pivot axis (See annotated Fig. 2 below)

    PNG
    media_image2.png
    445
    585
    media_image2.png
    Greyscale

the wireless communicator (54, located inside 44) is disposed at the base member (34)
the wireless communicator (54, located inside 44) is disposed at the additional operating member (It is noted that “disposed at” does not necessarily mean disposed on or in. The wireless communicator 54 is in 44 which is right by and therefore disposed at the additional operating member 38)
a first pivot shaft (Fig. 2) pivotally coupling the operating member (36) to the base member about the first pivot axis (Fig. 2), wherein the operating member includes a proximal portion (portion of 36 by the first pivot shaft; Fig. 2) connected to the first pivot shaft and a distal portion opposite to the proximal portion in a radial direction around the first pivot axis (Fig. 2), 
at least one of the wireless communicator (54) and the power supply (56) is disposed closer to the proximal portion than to the distal portion. (Fig. 2)


Claims 7- 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237) in view of Kariyama (USPGPub 2014/0144275).
Re Dependent claims 7-11
Jordan as modified above discloses all claim limitations, but Jordan discloses the limitations as detailed above, but Jordan is silent to a hydraulic unit comprising a cylinder bore and a piston movably provided in the cylinder bore,
Kariyama teaches a hydraulic unit (121) comprising a cylinder bore (130) and a piston (131) movably provided in the cylinder bore (See Figs. 6, 7), for the purpose of actuating the brakes (Jordan is silent to whether the brakes are actuated by cable, hydraulics, etc. The brakes must be actuated by some means, and since Jordan is silent to the means, that leaves it to a person having ordinary skill in the art to choose the method of actuation).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Jordan such that there is a hydraulic unit comprising a cylinder bore and a piston movably provided in the cylinder bore, as taught by Kariyama, for the purpose of actuating the brakes
Jordan as modified above further discloses:
wherein the hydraulic unit further comprises:
a cylinder bore (130 in Kariyama); and
a piston (131 in Kariyama) movably provided in the cylinder bore,
a reservoir tank (33 in Kariyama, unlabeled in Figs. 6, 7) connected to the cylinder bore
at least one of the cylinder bore and the piston is at least partly disposed closer to the first end than the first pivot axis when viewed from the first direction (at least cylinder bore 33 is at least partially disposed closer to the first end than the first pivot axis. See Fig. 7 in Kariyama)
at least one of the cylinder bore, the piston, and the reservoir tank is at least partly disposed closer to the first end than the first pivot axis when viewed from the first direction (by virtue of the immediately prior limitation above being true, this limitation must also necessarily be met as it is broader. See Figs. 6, 7 in Kariyama)
at least one of a whole of the cylinder bore (130 in Kariyama), a whole of the piston (131 in Kariyama) , and a whole of the reservoir tank (33; Figs. 6, 7 in Kariyama) is disposed closer to the first end than the first pivot axis when viewed from the first direction (See Fig. 7 in Kariyama)
at least one of a whole of the cylinder bore and a whole of the piston is disposed closer to the first end than the at least one of the wireless communicator and the power supply when viewed from the direction parallel to the pivot axis (See. Figs. 6, 7 in Kariyama and Fig. 2 in Jordan. Assuming the wireless communicator 54 and power supply 46 are placed in a similar location, this will be true)
Re Claim 17
Jordan discloses a bicycle operating device comprising:
A base member (34) to be mounted to a bicycle handlebar (See Fig. 2 in Jordan)
An operating member (36) pivotally coupled to the base member about a first pivot axis
The operating member being pivotable relative to the base member about the first pivot axis between a rest position and an operated position (See Fig. 2)
An electrical switch (56) to be activated by an input operation from a user
A wireless communicator(54)  electrically connected to the electrical switch to wirelessly transmit a signal to an additional component in response to the input operation
A power supply (46) electrically connected to the wireless communicator to supply electrical power to the wireless communicator
Jordan is silent to a hydraulic unit coupled to the operating member to operate a bicycle component in response to an operation of the operating member, the hydraulic unit including a cylinder bore.
Kariyama teaches a hydraulic unit (121) coupled to the operating member to operate a bicycle component in response to an operation of the operating member (Fig. 6, 7), the hydraulic unit including a cylinder bore (130 in Kariyama), for the purpose of actuating the brakes (Jordan is silent to whether the brakes are actuated by cable, hydraulics, etc. The brakes must be actuated by some means, and since Jordan is silent to the means, that leaves it to a person having ordinary skill in the art to choose the method of actuation).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Jordan such that there is a hydraulic unit coupled to the operating member to operate a bicycle component in response to an operation of the operating member, the hydraulic unit including a cylinder bore, as taught by Kariyama, for the purpose of actuating the brakes.
Jordan as modified above by Kariyama does not expressly disclose:
the power supply and the cylinder bore being at least partially overlap with each other when viewed from a direction perpendicular to the first pivot axis
the wireless communicator and the power supply being at least partially overlap with each other when viewed from a direction perpendicular to the first axis
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) teaches a rearrangement of parts is unpatentable when it would not have modified the operation of the device. Additionally, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) teaches the particular placement of a part when it does not modify the operation of the device is an obvious matter of design choice.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Jordan modified by Kariyama, as taught by the courts, to rearrange the parts such that:
the power supply and the cylinder bore being at least partially overlap with each other when viewed from a direction perpendicular to the first pivot axis
the wireless communicator and the power supply being at least partially overlap with each other when viewed from a direction perpendicular to the first axis
as an obvious matter of design choice, since the operation of the device would not have been modified.
Re dependent claim 18
Jordan as modified above further discloses:
the hydraulic unit (121) further includes a piston (131) movable provided in the cylinder bore and a reservoir tank (33 in Kariyama, unlabeled in Figs. 6, 7) connected to the cylinder bore
at least one of the cylinder bore, the piston, and the reservoir tank is at least partly disposed closer to the first end than the first pivot axis when viewed from the first direction (at least cylinder bore 33 is at least partially disposed closer to the first end than the first pivot axis. See Fig. 7 in Kariyama)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2014/0102237) in view of Shipman (US PGPub 2015/028409)
Re Claim 2
Jordan discloses a bicycle operating device comprising:
A base member (34) including a first end to be mounted to a bicycle handlebar and a second end opposite to the first end (See annotated Fig. 2 below)

    PNG
    media_image1.png
    445
    553
    media_image1.png
    Greyscale

An operating member (36) pivotally coupled to the base member about a first pivot axis
An electrical switch (56) to be activated by an input operation from a user
A wireless communicator(54)  electrically connected to the electrical switch to wirelessly transmit a signal to an additional component in response to the input operation, the wireless communicator (54 inside of 44) being mounted to the second end (See Fig. 2)
A power supply (46) electrically connected to the wireless communicator to supply electrical power to the wireless communicator, the power supply being mounted to the second end (see Fig. 2)
Jordan is silent to a cable electrically connecting the power supply to the wireless communicator.
Shipman teaches a cable (96; para. [0055]) electrically connecting the power supply (130 in Shipman; 46 in Jordan) to the wireless communicator (106, 112,113; Para. [0056] discloses wireless transmission), for the purpose of supplying power to the wireless communicator.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Jordan such that there is a cable electrically connecting the power supply to the wireless communicator, as taught by Shipman, for the purpose of supplying power to the wireless communicator.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 3, 5-13, and 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,933,949. Although the claims at issue are not identical, they are not patentably distinct from each other because essentially all of the same components claimed in the instant application, with similar although not identical arrangements with each other, and where the arrangements differ they are not patently distinct differences but are a matter of routine rearrangement of parts.
For example, claim 1 of the instant application compared to the claims of US 10,933,949:
1. A bicycle operating device comprising: a base member (See Claim 1) including a first end (claim 9) to be mounted to a bicycle handlebar and a second end (Claim 9) opposite to the first end; an operating member (Claim 1) pivotally coupled to the base member about a first pivot axis (Claim 1); an electrical switch (Claim 1) to be activated by an input operation from a user (Claim 1); a wireless communicator (Claim 1) electrically connected to the electrical switch to wirelessly transmit a signal (Claim 1) to an additional component (Claim 1) in response to the input operation; and a power supply (Claim 4) electrically connected to the wireless communicator to supply electrical power to the wireless communicator (Claim 4), the wireless communicator and the power supply being at least partially overlap with each other when viewed from a direction perpendicular to the first pivot axis.
Claim 1 of the instant application differs from what is claimed in US 10,933,949 in that the claims of US 10,933,949 do not state that the wireless communicator and the power supply being at least partially overlap with each other when viewed from a direction perpendicular to the first pivot axis.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) teaches a rearrangement of parts is unpatentable when it would not have modified the operation of the device. Additionally, In re Kuhle, 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the claimed device of US 10,933,949 such that the wireless communicator and the power supply being at least partially overlap with each other when viewed from a direction perpendicular to the first pivot axis, as taught by the courts, as an obvious matter of design choice, since the operation of the device would not have been modified.
The rest of claims 3, 5-13, and 15-18 of the instant application are likewise not patentably distinct with claims 1-34 of US 10,933,949.
Allowable Subject Matter
Claims 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection set forth in this Office action is overcome, such as by filing a terminal disclaimer. It is understood that in order for the wireless communicator to be disposed closer to the distal portion than the proximal portion in Jordan, it would be necessary to move the wireless communicator onto the operating member, which would be an added complexity not taught by the prior art, requiring significant modifications (including running power from the power supply in the base member thru a pivoting connection to the operating member), and so not obvious to a person of ordinary skill in the art without the use of impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658 

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658